Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 17, 2021

                                        No. 04-21-00316-CR

                           EX PARTE MICHAEL THOMAS PAUL,

                   From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR1068-W1
                         Honorable Stephanie R. Boyd, Judge Presiding


                                           ORDER
        Appellant Michael T. Paul’s court-appointed attorney has filed a brief and motion to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), in which counsel asserts there
are no meritorious issues to raise on appeal. Counsel sent copies of the brief and motion to
withdraw to appellant and explained appellant’s rights to review the record, file a pro se brief,
and file a pro se petition for discretionary review if this court determines the appeal is frivolous.
See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014). In addition, counsel’s letter
explained how to obtain the record, and enclosed a motion for this purpose. See id.

      If appellant desires access to the appellate record, the court must receive his motion by
September 27, 2021.

        If appellant desires to file a pro se brief, we order that he do so on or before October 18,
2021.

         If appellant files a timely pro se brief, the State may file a responsive brief no later than
thirty days after appellant’s pro se brief is filed in this court. Alternatively, if appellant does not
file a timely pro se brief, the State may file a brief in response to counsel’s brief no later than
November 17, 2021.

        We further order the motion to withdraw filed by appellant’s counsel is held in abeyance
pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988) (holding that
a motion to withdraw should not be ruled on before appellate court independently reviews the
record to determine whether counsel’s evaluation that the appeal is frivolous is sound); Schulman
v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008) (same); see also Kelly, 436 S.W.3d at
319 (appointed counsel’s duties of representation do not cease when he files a motion to
withdraw; counsel must continue to “act with competence, commitment and dedication to the
interest of the client” until the court of appeals grants the motion). Accordingly, no new attorney
will be appointed for appellant at this time.
       We further order the clerk of this court to serve a copy of this order on appellant, his
counsel, the attorney for the State, and the clerk of the trial court.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court